COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §

                                                 §
 IN RE: RODNEY RAMIREZ,                                         No. 08-10-00156-CR
                                                 §
                                                           AN ORIGINAL PROCEEDING
                   Relator.                      §
                                                                     IN MANDAMUS
                                                §

        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Rodney Ramirez, pro se, has filed a petition for writ of mandamus requesting this Court to

direct the Judge the 327th Judicial District Court of El Paso County, Texas to grant Relator’s

motion to “Set Aside and Vacate a Void Order of Sentencing.”

       In order to obtain relief through a writ of mandamus, a relator must establish: (1) no other

adequate remedy at law is available and (2) that the act he seeks to compel is ministerial. State ex

rel. Young v. Sixth Judicial Dist. Court of Appeals At Texarkana, 236 S.W.3d 207, 210

(Tex.Crim.App. 2007). An act is ministerial if it does not involve the exercise of any discretion.

State ex rel. Hill v. Court of Appeals for the Fifth District, 34 S.W.3d 924, 927 (Tex.Crim.App.

2001). Based on the petition and record provided, Relator has not demonstrated he is entitled to

mandamus relief. See TEX .R.APP .P. 52.8. The mandamus relief requested is therefore DENIED.


June 30, 2010
                                                     ANN CRAWFORD McCLURE, Justice
Before Chew, C.J., McClure, and Rivera, JJ.
Chew, C.J., not participating

(Do Not Publish)